DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This action is in response to Applicant’s amendment filed 8/30/22.
Claim Objections
Claim 1 is objected to because of the following informalities:  In line 22, after “redirecting” the term “the” should be inserted.  In line 22, after “back to the” INSERT –identified--.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3 and 5-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a method comprising the steps of “identifying a treatment plan”, “identifying a stage of the treatment plan at which to assess the treatment plan”, “generating a comparison of the models”, “detecting positional differences” between the models and “making a determination” to modify the model to correct the plan, which amounts to a mental process. Additionally, the steps of “obtaining a plan model” and “obtaining a tracking model” are also directed to a generic analysis step which can be performed in the mine (e.g. looking at the images and comparing them).  As such, the claim is wholly directed to the judicial exception as the claim as a whole is directed to a mental process.  This judicial exception is not integrated into a practical application because there are no steps or devices listed; only mental processes are recited. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  
Regarding the dependent claims, claims 2, 3 and 5 merely further define the steps of obtaining the models or provide further details regarding the models.  Claims 6-14 and 17 merely further describe the comparing steps.  Claim 15 merely further describes the detecting step.  Claims 16 and 18-20 merely describe additional features of the generated modified treatment plan.  No steps of any of the dependent claims a) further list any limitations which are not mental processes and/or further describing the mental processes of claim 1, b) do not integrate the judicial exception into practical application and c) do not include additional elements that amount to significantly more than the judicial exception.   
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-3 and 6-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Choi et al (US 2005/0048432 A1) in view of Miller (US 6488499 B1).
Regarding claim 1, Choi et al discloses a method comprising identifying a treatment plan for a patient's teeth, the treatment plan providing an original treatment path towards a treatment outcome for a dental condition associated with the patient's teeth (see abstract, [0007], [0009], [0012], [0031], [0028], [0038]-[0039], [0049]-[0050],[0062],[0069]); identifying a stage along the original treatment path of the treatment plan at which to assess the treatment plan for a corrective action (see [0069],[0049]-[0050] and citations above); obtaining a plan model of the patient's teeth, the plan model providing a planned arrangement of the patient's teeth at the identified stage of the treatment plan (e.g. target stage, see [0049]); obtaining a tracking model of the patient's teeth, the tracking model representing an actual arrangement of the patient's teeth at the identified stage of the treatment plan (e.g. initial position or deviation stage, actual position, see [0049]), wherein obtaining the tracking model comprises processing a scan of impressions of the patient’s teeth, the impressions representing the actual arrangement of the patient’s teeth at the identified stage of the treatment plan (see [0038]-[0042]; additionally [0008]-[0009], [0034], [0038] and [0041] disclosing scanning impressions); generating a comparison of one or more anatomical reference shapes and one or more surface features on the plan model with corresponding one or more anatomical reference shapes and one or more surface features on the target model (e.g. when using teeth to align models; teeth comprise shapes and surface features, see [0046]-[0048], [0057]-[0058], [0068], [0008], [0011], [0034], [0042]-[0045] and citations above); detecting one or more positional differences between the planned arrangement and the actual arrangement based on the comparison (see abstract and citations above); and making a determination whether or not to generate a modified treatment plan (e.g. MCC ADF, see citations above and additionally below) based on the one or more positional differences (see [0049]-[0050] and citations above; for claim interpretation any deviation in the plan is interpreted as grounds for making the determination to generate the modified plan as explained above; e.g. a zero tolerance condition), wherein the modified treatment plan restages the treatment plan directly from the actual arrangement (e.g. actual arrangement is set as initial position) towards the one or more treatment outcomes (see [0012], [0050], [0062], claims 11, 16 and 17; treatment plan is restaged at least to some degree since additional stages are added to move the treatment back on track and move towards the outcome, see citations above).
Choi additionally discloses wherein the plan model comprises a three-dimensional (3D) virtual model of the patient's teeth representing the planned arrangement of the patient's teeth at the identified stage of the treatment plan (see citations above; per claim 2); wherein obtaining the tracking model comprises processing a progress scan representing the actual arrangement of the patient's teeth at the identified stage of the treatment plan (e.g. scan based on impressions of the teeth, see citations above; per claim 3); wherein the one or more anatomical reference shapes comprises one or more buccal ridge shapes (e.g. outer surfaces of teeth (molars for example) are used as reference shapes, which include the buccal ridge shape of the tooth; see citations above; per claim 6); wherein generating the comparison comprises iteratively minimizing distances between points on a surface of the plan model and corresponding points on the target model (see [0043] and citations above; per claim 7); wherein generating the comparison comprises iteratively minimizing distances between teeth represented in the plan model and corresponding teeth represented in the target model (see [0043] and citations above; per claim 8); wherein generating the comparison comprises using a two level, three-dimensional (3D) array to iterative minimize distances between teeth represented in the plan model and corresponding teeth represented in the target model (see [0043]-[0044], [0068]-[0069]; teaches using first and second (two level) alignment array in 3 dimensions to describe the movement; per claim 9); wherein generating the comparison comprises aligning the one or more anatomical reference shapes of the plan model with the corresponding one or more anatomical reference shapes of the tracking model (e.g. teeth, see citations above; per claim 10); wherein generating the comparison comprises aligning the one or more surface features of the plan model with the corresponding one or more surface features of the tracking model (e.g. tooth structures; see citations above; per claim 11); wherein generating the comparison comprises matching one or more individual teeth represented on the plan model with corresponding one or more teeth represented on the tracking model (see citations above; per claim 12); wherein generating the comparison comprises rejecting outlier point pairs (see [0059]; points user does not want to use are considered outliers for interpretation; per claim 13); wherein generating the comparison comprises comparing representations of one or more stationary elements in the plan model and the target model (e.g. stationary teeth or rugae, citations above; per claim 14); wherein detecting the one or more positional differences comprises computing tooth movements relative to an occlusal plane and an archform associated with the patient's teeth (e.g. plan model is an archform associated with patient's teeth, the top of which corresponds to an occlusal plane; movement implicitly computed relative thereto, see citations above; per claim 15); wherein making the determination whether or not to generate the modified plan comprises: making a first determination whether or not the one or more positional differences satisfy a condition indicating a need to modify the treatment plan; and making a second determination whether or not to make a modification to the treatment plan based on the first determination (e.g. as noted above any difference is interpreted as satisfying condition indicating a need, and second determination is made to modify if any difference is found; see citations above; per claim 16); wherein generating the comparison comprises minimizing an error metric of a point pair associated with the one or more surface features (see citations above; per claim 17); further comprising generating the modified plan in response to the determination (e.g. correction path/plan, MCC ADF, citations above; per claim 18); wherein the modified plan comprises a prescription to use a different aligner different from the aligner recommended by the treatment plan for the next stage of treatment (e.g. MCC ADF aligners; see [0012], [0050], [0062] and claims 11,16, and 17; per claim 19); and wherein the identified stage of the plan comprises an intermediate stage (see [0031], [0049]-[0050] and [0069], and citations above; per claim 20).
Choi, however, while contemplating that other stages can be used as the target stage (see [0062] and [0069]) does not explicitly teach wherein the modified treatment plan restages the plan directly from the actual arrangement towards the outcome without redirecting the treatment plan back to the identified stage along the original treatment path as required. 
Miller, however, teaches a method of correcting orthodontic treatment at an identified stage of treatment where the modified treatment plan restages the plan directly from the actual arrangement towards the outcome without redirecting the plan back to the identified stage along the original path (e.g. the identified stage can be skipped; target stage can be any one of the success stages of treatment; see column 3, lines 30-43).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the method of Choi to include Miller’s teaching of restaging without redirecting back to the original identified stage of the path, as such modification would improve the efficiency of the treatment thereby allowing the user to identify the closest stage (best fit) to the actual arrangement, allowing treatment to continue to progress, and allow the treatment to take into account unforeseen issues with planned movements (e.g. due to patient compliance, time/financial constraints, or biological response).  
Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Choi et al in view of Miller, as combined above, in view of Rubbert et al (US 2006/0079981 A1).
Regarding claim 5, Choi/Miller does not explicitly teach that the tracking model is unsegmented.  
Rubbert et al (US 2006/0079981), however teaches that models of teeth may be provided either as segmented or unsegmented based on the scanning method desired and used (see [0389]-[0397]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Choi/Miller to include Rubbert's teaching of providing unsegmented models, at least initially, as such modification would provide faster processing and allow for one pass scanning from an impression (Rubbert [0397]).  It is noted that should Choi/Miller be modified to at least initially use Rubbert's unsegmented models, the models could still be segmented at a later time if so desired.
 Response to Arguments
Applicant's arguments filed 8/30/22 have been fully considered but they are not persuasive and additionally, regarding the rejections under 35 USC 103 above, do not address the new grounds of rejection above necessitated by Applicant’s amendments.
Regarding Applicant’s arguments to the rejection under 35 USC 101, the arguments have been fully considered, but are not persuasive.  Specifically, the Examiner notes that the claim still does not include any steps listed which integrate the judicial exception into a practical application, as explained above (per step 2b).  Regarding the arguments that the claim is not a mental process, the Examiner disagrees as the user can perform the method mentally by viewing images of the teeth, impressions of the teeth or the teeth in the patient’s mouth as explained above.  Therefore, the arguments have been fully considered but are not persuasive.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO892 form.  US 2008/0305451 teaches a similar method of correcting orthodontic treatment at an identified stage.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD MORAN whose telephone number is (571)270-5349. The examiner can normally be reached Monday-Friday 7 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDWARD MORAN/Primary Examiner, Art Unit 3772